Martin, J.,
delivered the opinion of the court.
This case was lately remanded from this court on the reversal of a judgment by which the Court of Probates had sustained a plea to its jurisdiction.
On the return of the case the Court of Probates ordered the partition which the plaintiffs had prayed for, and the defendants are now appellants from a judgment of which they complain, merely because the court disregarded the two followinging exceptions:
1. The defendants being minors, ought to have had a curator'ad litem appointed to them, and the curator ad hoc was improperly given to them.
2. No family meeting is prayed for, and the court ought not to have proceeded without the opinion of a family meeting on the expediency of the partition.
It does not appear that the first judge erred in overruling either of these exceptions.
I. In the terms curator ad hoc, the word negotium is understood, as the word litem would be if the terms curator ad *474were used. These terms are synonymous, and all so used in the Code of Practice, 116, 964.
Owners of unanVéstatefhaveat all times the right of requiring a partition, and no exception exists m regard to minors.
Proceedings in suits forpartítíon, are now conducted according to pdpbrlct¡co°and thereto ofthcLegislaturc, since ing St°on838.al"
jj_ Owners of undivided parts of an estate, have at all times the right of requiring a partition, and we are not acquainted with any exception to this principle in regard to minors. Proceedings in a suit for partition are now conducted according to the Code of Practice, and the Acts of the Legislature, passed since the great repealing act of 1828. . j\ either the Code nor any of these acts require the intervenJ ti0n of a family meeting for the partition of estates, in which J o 1 ' minors are interested. We do not mean to say, because it would be unnecessary in the present case, whether if a licitaj x. tion was necessary to effect a partition, the sale could or c0l9d not take place without the call of a family meeting.
' R ^ therefore ordered, adjudged and decreed, that the judgment of the Court of Probates he affirmed, with costs.